﻿I
warmly congratulate the President on his election as
President of the General Assembly at its sixty-seventh session. His election demonstrates the esteem in which
he and his country, Serbia, are held on the international
scene. I can assure him that he has the support of
my country, Gabon. I also commend the outstanding
work done by his predecessor, Mr. Nassir Abdulaziz
Al-Nasser, during his presidency of the Assembly at its
sixty-sixth session. And I would like to reiterate our
confidence in the efforts that Secretary-General Ban
Ki-moon is undertaking as the head of the Organization.
Our world more than ever needs a dialogue
of civilizations and cultures. In order to build a
more peaceful world, it needs more tolerance, more
understanding and more respect among peoples. During
this session, we are called upon to redefine the outlines
for better management of global challenges. I would
like to welcome the theme chosen by the President for
this session, namely, “Bringing about adjustment or
settlement of international disputes or situations by
peaceful means”, which will remain at the heart of our
common efforts and is indeed an ongoing quest.
The debate we held yesterday on the rule of law
at the national and international levels was also a
discussion of the conditions for peace in our countries
and around the world. By maintaining our focus on
that goal and working together, we can better tackle
the challenges of an international context that is still
marked by multifaceted crises, illustrated by many
hotbeds of tension around the world. That is shown by
the situations in the Middle East and Africa, which are
still of concern to us.
The Syrian crisis, which arose as an extension of
the Arab Spring last year, is having a destabilizing
impact on several countries of the Middle East region.
We hope that the efforts undertaken by the Joint Special
Representative, Mr. Lakhdar Brahimi, will help put a
stop to confrontation and will open up a dialogue.
With respect to the situation in Mali, we condemn
the attempts to divide the country and the destruction of
the World Heritage sites in Timbuktu. Gabon supports
the efforts of the new transitional Government, the
Economic Community of West African States and the
African Union to try to re-establish territorial integrity.
I urge the Security Council and Member States
to support the United Nations integral regional
strategy on the Sahel, which addresses issues of
security, governance, development, human rights and
humanitarian concerns.
When we served on the Security Council, we
joined other members in responding to the appeals of
the Libyan people. The situation there is still dire, and
we encourage the United Nations to continue to work to
promote political stability and reconstruction efforts.
We reiterate our condemnation of the attack on the
United States Consulate in Benghazi.
With regard to the ongoing tensions in the eastern
part of our brother country the Democratic Republic
of the Congo, our collective support for the Congolese
State must be maintained in security, political and
humanitarian matters.
I welcome the progress made in Somalia with the
adoption of its provisional Constitution and the election
of the new President, Hassan Sheikh Mohamud, whom
I congratulate and commend. Gabon will continue to
help Somalia, as it did last year with humanitarian
contributions. I commend United Nations and African
Union involvement in Somalia. Thanks to the African
Union Mission in Somalia and to Government forces,
security is improving even far outside Mogadishu. I
have the highest praise for the country, whose troops
pay a heavy price on the ground.
I honour the memory of the first Prime Minister of
Ethiopia, Meles Zenawi, who passed away on 22 August.
All of us know of his work for peace in Somalia and the
Sudan, his commendable tenures as Chair of the New
Partnership for Africa’s Development Heads of State
and Government Orientation Committee and his focus
on climate change.
It goes without saying that the crises and conflicts
that continue to ravage the world constitute a profound
betrayal of the cry-from-the-heart aspirations of all
peoples for peace and security, justice, development
and the equal sovereignty of States. Those cries come
from the people of Palestine and Cuba, who long for a
better future. One wants recognition of a State living in
peace and security with its neighbours, within secure,
internationally recognized borders, while the other
wants an end to the economic, commercial and financial
embargo it suffers under. The General Assembly has
many times spoken out on the side of those two peoples’
aspirations, through numerous resolutions, which my
country has unequivocally supported.
To fulfil the aspirations of all peoples, we need global
governance that is more balanced, more democratic,
better structured and based on the principles of the
Charter of the United Nations. Such governance must be founded on the primacy of international law and
respect for the sovereignty of States in their quest for
democracy and development.
Throughout the coming sixty-seventh session we
will focus on certain priority issues, starting with
various reforms of the Organization, especially the
revitalization of the General Assembly, to make it better
able to play its part given the changes and current realities
in the world. We must strengthen the Assembly’s role
as an active force and as the premier forum for global
democracy. Likewise, in its commitment to Security
Council reform, Gabon continues to support permanent
and equitable representation for Africa.
As we did during our recent tenure on the Council,
we will continue our focus on mediation, prevention
and the peaceful resolution of disputes and conflicts.
We believe action must be taken before disputes
escalate into armed conflict, sparing the heavy expense
of peacekeeping operations. But current realities force
us to focus also on new, cross-cutting threats to peace
and security, including trafficking in small arms and
light weapons and maritime piracy, which is ravaging
the Gulf of Guinea.
That is why we are working along with
other countries in Central Africa to put in place
confidence-building measures, including the early
warning mechanism for Central Africa. We greatly
appreciate the support offered by the United Nations
Regional Office for Central Africa, which my country
hosts, in promoting peace.
During my tenure as Acting Chairman of the
Economic Community of West African States, I will
emphasize regional integration as a means to common
economic development and strengthening peaceful
connections among member States.
We know that the conflicts shaking the world have
numerous and complex causes. Any lasting settlement
of those crises requires an approach that combines
support for institution-building and governance in the
affected countries with initiatives to revitalize their
economies. Gabon will therefore follow with great
interest the issue of an increased role for the Economic
and Social Council.
Many countries remain concerned with economic
conditions. We must therefore rethink our approaches
to sustainable development initiatives. We must reflect
clearly on the post-2015 development agenda, especially
on how to coordinate the Millennium Development
Goals and the sustainable development goals enunciated
in the outcome of the United Nations Conference on
Sustainable Development (Rio+20) (resolution 66/288).
It is also crucial to break the impasse in the
World Trade Organization by rethinking the basis for
negotiations. We will thereby be better able to promote
the tripartite model of aid together with investment and
trade towards sustainable development.
During last year’s session I referred to work
in progress in my country towards the goal we set
for ourselves to become an emerging country by
2025. Since then that initiative has begun to produce
results in the creation of strategic infrastructures,
strengthening the rule of law and social, political
and economic reforms. We continue to take steps to
diversify our economy through local promotion of the
natural resources we export, which encourages wealth
creation and employment. Those efforts must be based
on sustainable management of our forests and their
biodiversity, which plays an important role in the global
environment. In that vein we are fighting poaching and
the illegal trafficking in protected species.
I am also pleased at the adoption, on 21 June, of
the outcome of the Rio+20 Conference, which reflects
the international community’s recognition of the need
to work together to promote sustainable development
through the joint efforts of individuals, Governments,
civil society and the private sector. Along those lines I
have instructed my Government to rethink our country’s
institutional framework for sustainable development,
with an eye to enacting legislation on the subject.
Gabon is also pursuing the opportunities offered by a
green economy in eradicating poverty.
We are also continuing to develop our human
resources, our financial services capabilities, new
information technologies and ecotourism. Given
current economic challenges, I recently instituted
measures to improve the daily lives of my fellow
citizens by tackling the cost of living — for instance,
by suspending customs duties and the value added-tax
on several basic items and building materials.
In the social arena, we have put in place a national
system of health coverage for all strata of Gabonese
society. That coverage, which is part of our fight against
HIV/AIDS, includes free antiretrovirals and prenatal
and maternal care for all infected pregnant women.
At the political level, we have introduced biometrics
to improve the organization of the next elections. We continue our efforts to talk with all leading players in
the nation, in particular through the National Council
for Democracy.
Together, those actions strengthen the climate of
peace bequeathed to us by my illustrious predecessor,
thereby creating an environment conducive to the well-
being of citizens and to the security of investments
needed for the development of the country. We are
therefore ready to welcome diversified and mutually
beneficial partnerships and look forward to doing so.
Our countries and the international community as
a whole must today overcome considerable challenges.
Our efforts can fulfil the aspirations of our peoples only
if we cooperate to achieve global governance based on
respect for the rule of law, dialogue among peoples,
conflict prevention, protection of the environment and
biodiversity. Our ultimate goal must be, above all, the
well-being of our peoples.
It is in that spirit that my country will continue to
make its contribution both in our Organization and in
our common work for peace, security, development and
prosperity for all.